[Cite as State v. Caskey, 2018-Ohio-116.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


State of Ohio                                          Court of Appeals No. L-17-1166

       Appellee                                        Trial Court No. 17TRD00306

v.

Donald F. Caskey, II                                   DECISION AND JUDGMENT

       Appellant                                       Decided: January 12, 2018


                                                   *****

       Michael DeWine, Attorney General, and Brian R. Honen,
       Assistant Attorney General, for appellee.

       Kollin L. Rice, for appellant.

                                                   *****

       JENSEN, P.J.

                                            I. Introduction

       {¶ 1} In this accelerated appeal, appellant, Donald Caskey, appeals the judgment

of the Maumee Municipal Court, dismissing his appeal of an administrative suspension of

his driver’s license upon a finding that it lacked jurisdiction over the matter.
                         A. Facts and Procedural Background

       {¶ 2} The facts relevant to our disposition of this appeal were stipulated by the

parties before the trial court. On September 2, 2016, Alicia Smith was involved in a

motor vehicle collision while driving a vehicle owned by appellant. Smith was driving

appellant’s vehicle with appellant’s permission even though she did not have a valid

driver’s license at the time, a fact that appellant was unaware of at the time he granted her

permission to drive his vehicle. Moreover, neither appellant nor Smith possessed

insurance at the time of the accident. The driver of the vehicle into which Smith collided

was insured by Grange Insurance Company.

       {¶ 3} On November 22, 2016, Grange submitted a crash report and supporting

documentation to the Bureau of Motor Vehicles (BMV) regarding the September 2, 2016

accident and requested the suspension of appellant’s driver’s license. A notice of

suspension was sent to appellant on December 14, 2016, informing him that he was

subject to a security suspension for money potentially owed to the driver of the other

vehicle, as well as a noncompliance suspension for failing to maintain automotive

insurance on his vehicle. The notice also stated that appellant was entitled to request a

hearing on the security suspension within 30 days, and within 10 days on the

noncompliance suspension.

       {¶ 4} The foregoing notice was received by appellant on December 24, 2016.

Thereafter, on January 6, 2017, appellant mailed his appeal to the BMV, which file-

stamped it on January 17, 2017. The next day, the BMV mailed a Final Order of

Suspension to appellant, informing him that his appeal was untimely and that

       2.
consequently his license was subject to a noncompliance suspension and a security

suspension as of January 13, 2017 (the deadline for appellant to request a hearing

regarding either suspension).

       {¶ 5} Meanwhile, appellant was cited for driving under suspension by the

Waterville Police Department on January 14, 2017, and was ordered to appear before the

Maumee Municipal Court on that charge. Ten days later, appellant filed a “Petition and

Motion to Stay and Vacate Drivers’ License Suspension and Notice of Appeal of Final

Order of Suspension” with the trial court. The state responded by filing a motion to

dismiss the petition, arguing that the trial court lacked subject matter jurisdiction over the

issue of appellant’s driver’s license suspension. Appellant opposed the state’s motion,

insisting that the trial court possessed subject matter jurisdiction to adjudicate all matters

concerning his driver’s license under R.C. 4510.73.

       {¶ 6} Upon consideration of the parties’ arguments, the trial court issued its

decision on June 5, 2017, in which it found that it lacked jurisdiction to consider

appellant’s petition, thereby granting the state’s motion and dismissing the petition. Two

days after the court issued its decision, appellant filed a request for written findings of

fact and conclusions of law, which was subsequently denied by the trial court.

       {¶ 7} Thereafter, appellant filed his timely notice of appeal and the matter was

placed on our accelerated calendar.

                                 B. Assignments of Error

       {¶ 8} On appeal, appellant raises the following assignments of error:



       3.
               1. The Trial Court Erred in Finding That It Lacked Jurisdiction to

       Consider Defendant’s Appeal of His Administrative License Suspension.

               2. The Trial Court Erred in Failing to Issue Written Findings of Fact

       and Conclusions of Law.

                                         II. Analysis

       {¶ 9} In his first assignment of error, appellant argues that the trial court erred in

finding that it lacked subject matter jurisdiction to consider his appeal of the BMV’s

suspension of his driver’s license.

       {¶ 10} We review a trial court’s decision regarding motions to dismiss for lack of

subject matter jurisdiction de novo. Dargart v. Ohio Dept. of Transp., 171 Ohio App. 3d
439, 2006-Ohio-6179, 871 N.E.2d 608, ¶ 12 (6th Dist.). “When ruling on a Civ.R.

12(B)(1) motion to dismiss for lack of subject-matter jurisdiction, trial courts must

determine whether a claim raises any action cognizable in that court.” Id., citing State ex

rel. Bush v. Spurlock, 42 Ohio St. 3d 77, 80, 537 N.E.2d 641 (1989).

       {¶ 11} Here, appellant argues that the trial court possessed subject matter

jurisdiction over his driver’s license suspension appeal pursuant to R.C. 4510.73, which

states, in relevant part:

               (A) It is the intent of this section to allow all issues concerning

       driver’s licenses to be litigated in a single forum, not to eliminate any

       forum venue in existence on the effective date of this section.

               (B) Notwithstanding any provision of the Revised Code to the

       contrary, any court whose jurisdiction has been invoked under this chapter

       4.
       or any other chapter of the Revised Code regarding a driver’s license

       matter, other than a matter involving a commercial driver’s license, is

       hereby conferred concurrent jurisdiction to adjudicate all issues and appeals

       regarding that driver’s license matter, including issues of validity,

       suspension, and, with regard to any suspension imposed by the bureau of

       motor vehicles, driving privileges. * * *

              (C)

              (1) The court’s jurisdiction over a particular driver’s license issue

       may be invoked by a motion, appeal, or petition filed by a holder of a

       driver’s license. Any such motion, appeal, or petition shall state the issue

       with respect to which the court’s jurisdiction is invoked.

              (2) When a court’s jurisdiction over a driver’s license issue is

       properly invoked, that court shall adjudicate all issues and appeals brought

       before the court regarding that issue, unless the motion, appeal, or petition

       is withdrawn.

       {¶ 12} The state asserts that the statutory provisions cited above do not apply here

because appellant has not properly invoked the trial court’s jurisdiction. The state argues

that the trial court did not possess original jurisdiction over this matter because only the

court of common pleas possesses such jurisdiction. To make its argument, the state

references legislative history and R.C. 119.12(A)(1), which states that “any party

adversely affected by any order of an agency * * * revoking or suspending a license, * *



       5.
* may appeal from the order of the agency to the court of common pleas of the county in

which * * * the licensee is a resident.”

       {¶ 13} Notably, R.C. 119.12 and the cases applying that statute that are cited by

the state predate R.C. 4510.73. Thus, they are of little relevance here, in light of the fact

that the grant of concurrent jurisdiction under R.C. 4510.73 applies “[n]otwithstanding

any provision of the Revised Code to the contrary.” Further, it is clear from the plain

language of the statute that R.C. 4510.73 broadly grants concurrent jurisdiction over

driver’s license suspension matters to courts such as the trial court in this case, where

appellant is properly before the court on a charge of driving under suspension in violation

of R.C. 4510.11. The charge of driving under suspension is patently a “driver’s license

matter” as set forth in R.C. 4510.73 and, as such, the trial court possessed concurrent

jurisdiction to adjudicate “issues of validity, suspension, and, with regard to any

suspension imposed by the bureau of motor vehicles, driving privileges.” R.C.

4510.73(B). Therefore, we find that the trial court erred in concluding that it lacked

subject matter jurisdiction and dismissing appellant’s petition.

       {¶ 14} Accordingly, appellant’s first assignment of error is well-taken. Having

found that the trial court improperly granted the state’s motion to dismiss appellant’s

petition, the issue of whether the trial court erred in refusing to issue written findings of

fact and conclusions of law is moot and we need not address it.




       6.
                                     III. Conclusion

       {¶ 15} In light of the foregoing, the judgment of the Maumee Municipal Court is

reversed, and this matter is remanded to the trial court for further proceedings consistent

with this decision. The state is ordered to pay costs of this appeal pursuant to App.R. 24.

                                                                       Judgment reversed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
James D. Jensen, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




       7.